Citation Nr: 0026075	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to July 
1957.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
RO.  

The Board notes that the veteran failed to appear for a 
hearing scheduled at the request of the veteran in 
Washington, D.C. in March 1999.  

In October 1999, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with his military service.  

2.  There is no credible corroborating evidence to show that 
the veteran suffered from the claimed stressors to support a 
diagnosis of PTSD.  





CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304(f) (1997) and (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD attributed to inservice 
incidents described by the veteran, which are presumed 
credible for determining well groundedness.  See Murphy v. 
Brown, 1 Vet. App. 70 (1990).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a).  

The Board is satisfied in this regard that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
effective date of the amendment is March 7, 1997.

Prior to March 7, 1997, § 3.304(f) provided:  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).  

Section 3.304(f) now provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

The Court has stated that, when laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the veteran will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  However, this case 
does not turn on the question of the medical diagnosis of 
PTSD; rather, it turns on the factual determination of 
whether the veteran's claimed inservice stressors can be 
verified.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service documents or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Cohen, supra.  

The veteran contends that he suffers from PTSD due to events 
he experienced in service.  In a November 1997 statement, the 
veteran reported that, during service in Korea, he served on 
a crash rescue crew and attended crashes about once a month 
with badly burned bodies.  He reported that, on one occasion, 
six of his friends were killed, including men named Colby and 
Sabilla.  

On VA examination in January 1998, he reported that he was 
trained as a mechanic after enlistment.  He indicated that, 
when he was sent to Korea, one of the planes in which he had 
been flying crashed and numerous people were killed.  He 
reported that he attempted to help and pulled bodies from the 
wreckage.  He indicated that, during his service in Korea, he 
worked both in crash rescue and as a mechanic.  Reportedly, 
he averaged working on 2 plane crashes per month.  He added 
that he had witnessed numerous dead bodies in removing them 
from wrecked planes.  He reported seeing the head of one body 
explode after it was sprayed with water.  He indicated that 
he knew many of the men who had been killed.  

During the VA examination, the veteran also reported that a 
man had been hit by a sniper's bullet that entered his helmet 
and cut off the top of his scalp.  He added that, when 
another man took off the helmet, the scalp came off and the 
man died.  The veteran indicated that they were later told 
that the airman would have lived if the helmet had not been 
removed.  The veteran reported that he was taken off search 
and rescue duty after six months and then placed on guard 
duty.  He added that, in one incident, he and another soldier 
were hit with poisoned darts.  He also reported killing a 
North Korean solider who was carrying Napalm and attempting 
to climb a fence.  Reportedly, when the napalm exploded, he 
became physically sick.  The diagnosis was that of PTSD.  

In May 1998, the veteran submitted copies of newspaper 
clippings dated in 1955 and 1956, one of which indicated that 
the veteran had attended crash rescue school during eight 
months of service at Westover Air Force Base.  Also submitted 
were copies of photographs taken during the veteran's tour of 
duty in Korea.  

Notations within the claims file indicate that the veteran's 
service medical records were likely destroyed in the fire at 
the National Personnel Records Center in 1973.  There is of 
record a copy of the veteran's "Discharge" examination 
performed in June 1957 when it was indicated that his 
psychiatric status was normal.  The veteran's DD Form 214 
listed his military occupational specialty as being that of 
Special Service Helper.  

In a March 2000 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included copies of the veteran's separation document 
and his statement regarding his stressors.  It also included 
a short summary of the contended stressors and noted the 
names of the veteran's friends killed in action.  

It was indicated by USASCRUR that the available U.S. Air 
Force casualty data did not list a Colby or Sabilla as having 
been killed in Korea during the period from 1953 to 1957.  It 
was notes that the veteran needed to provide additional 
information in order to facilitate research concerning the 
claimed stressors.  

The Board notes that evidence shows a medical diagnosis that 
the veteran currently suffers from PTSD.  Furthermore, the 
diagnosis of PTSD is based on stressors related to his 
service as recounted by the veteran.  Thus, the Board's 
analysis must focus in this case on the whether any claimed 
in-service stressor event can be verified in order to support 
the diagnosis.  

There is no evidence in this case suggesting that the veteran 
was involved in combat with the enemy in connection with his 
service in Korea.  In this regard, the veteran is not shown 
to have received any awards or decorations for valor, combat 
experience or combat injuries or to have other evidence even 
suggesting that he had actual combat with the enemy.  Where 
the veteran did not serve in combat or the stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Cohen v. Brown, supra.  

The Board finds that the veteran's claimed stressors cannot 
been corroborated based on the evidence in the record.  The 
USASCRUR was unable to verify the deaths of the two men 
identified by the veteran as friends who had been killed in 
action.  The DD Form 214 also does not support the veteran's 
assertion that he served as a member of a crash rescue team.  
The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

It is significant to note that, in October 1999, as 
instructed by the Board, the RO once again sent the veteran a 
letter requesting that he provide specific information as to 
the stressors he experienced in service.  The veteran failed 
to respond to this request to provide the necessary 
information about the claimed stressors.  The VA's duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  Here, his failure to 
cooperate has hampered verification.  

Although the current evidentiary record shows that a current 
diagnosis of PTSD, the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  The Board notes in this regard that 
any statement by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a claimed stressor.  Cohen, 
supra.  As noted, the veteran has been afforded the 
opportunity to give additional details to facilitate 
substantiation of his alleged stressors, but he has failed to 
do so.  

Accordingly, based on its review of the entire evidentiary 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
in that it does not serve to support the rendering of a 
diagnosis of PTSD.  


ORDER

Service connection for PTSD is denied.  


		
	STEPHEN L. WILKINS
Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


